Citation Nr: 1733722	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to service-connected systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for service connection for anemia, to include as secondary to service-connected SLE.


ORDER

Entitlement to service connection for migraine headaches, to include as secondary to service-connected systemic lupus erythematosus (SLE) is granted.

Entitlement to service connection for service connection for anemia, to include as secondary to service-connected SLE is denied.




FINDINGS OF FACT

1. The Veteran's migraine headaches are related to her service-connected SLE.

2. The Veteran does not have anemia for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches, to include as secondary to service-connected SLE have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for anemia have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from August 1984 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2015, the Veteran and her husband testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file.

The claims on appeal were remanded in September 2016 for further development. 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for migraine headaches, to include as secondary to service-connected systemic lupus erythematosus (SLE) 

The Veteran contends that she has migraine headaches related to her military service, to include secondary to a service-connected SLE. 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's migraine headaches are etiologically related to, or aggravated by, her military service, to include her service-connected SLE.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's migraine headaches are etiologically related to the Veteran's active service.

The Veteran's STRs reflect the Veteran complained of and received treatment for migraine headaches. (See June 1989 and March 1990 Chronological Record of Medical Care).

In a February 2017 VA examination, the examiner opined that the Veteran's current migraine headaches are less likely than not related to her military service or her service-connected SLE. The examiner note the May 1984 Report of Medical History for enlistment purpose, which notes the Veteran with frequent headaches. The examiner thus concluded that the veteran's migraine headaches pre-existed her military service and was not aggravated beyond their natural progression.

Generally, for veterans, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304 (b), 3.306 (2016).

The February 2017 examiner relied solely on a medical note authored prior to the Veteran's military service, and failed to discuss the lack of medical evidence indicating a history of headaches prior to service within the STRs. Additionally, the examiner failed to discuss the Veteran's entrance examination itself, which did not note the Veteran with any defects or diagnoses. 

In a March 2017 Supplemental Statement of the Case (SSOC), the RO continued its denial of the Veteran's service connection claim for migraine headaches. The RO contended that the Veteran's migraine headaches were present prior to service and was not aggravated beyond its natural progression due to military service or her service-connected SLE.

As explained above, veterans are presumed to be of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Here, while the Veteran noted frequent headaches on her March 1984 Report of Medical History, the entrance examination itself failed to note her with any defects. Additionally, during the Veteran's military service she was treated for headaches associated with blurred vision, loss of peripheral, vision, and tunnel vision. As the Veteran was not noted with a defect or diagnosis on her entrance examination, the Veteran must be presumed of sound condition upon entrance into military service.

In a May 2015 private medical opinion, Dr. C. B. opined that the Veteran's symptoms of headaches relates to her service-connected SLE. Dr. C. B. explained symptoms such as headaches are early manifestations of SLE. Additionally, Dr. C. B. cited to medical literature that listed common symptoms of SLE, in which headaches was an included symptom. The Board finds the May 2015 private medical opinion to be probative. 


In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for migraine headaches and will resolve reasonable doubt in favor of the Veteran. Accordingly, service connection for migraines is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for service connection for anemia, to include as secondary to service-connected SLE

The Veteran contends that she has anemia related to her military service, to include secondary to a service-connected SLE.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran has anemia that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has anemia for VA purposes, during the pendency of this appeal.

A February 2017 VA examination report reflects that the Veteran does not have a current diagnosis of anemia. In connection with the examination report laboratory testing was performed.

As the claims folder reflects that the Veteran does not anemia for VA purposes, service connection is not warranted.

The Board acknowledges the Veteran with a previous diagnosis of anemia as late as June 2003. (See June 2003 private medical record). A November 2003 private treatment record reflects the Veteran with a past history of anemia. Further, a May 2012 private medical record reflects the Veteran denying having a past history of anemia. While the Veteran may have had anemia in the past, the claims folder does not reflect a diagnoses of, or treatment for, anemia during the pendency of the claim. Rather, the medical evidence reflects, to include laboratory testing, that the Veteran does not have anemia. (See February 2017 VA medical examination report).

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of anemia for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has anemia for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [John M. Dorle, Agent]



Department of Veterans Affairs


